DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Li (US 2016/0011450 A1, Published January 14, 2016) discloses a display device, comprising 
a display panel, including a plurality of pixel units (Li at Fig. 2); and 
a first optical film sheet provided on an emergent side of the display panel (Li at Figs. 1, 4, upper polarizing filter 1026, 4026 and FPR film array 1028, 4028 is regarded as a first optical film sheet); 
wherein at least one of the pixel units includes a sub-pixel unit of a first color consisting of one of Red, Green, and Blue color, and the sub-pixel unit of the first color includes a display sub-pixel unit of the first color and a disturbing sub-pixel unit of the first color (Li at Figs. 2, 5, sub-pixel R, G, or B is analogous to a sub-pixel unit of a first color, and sub-pixel R’, G’, B’ is analogous to a disturbing pixel unit of the first color),
the display sub-pixel unit of the first color is configured to emit light for display of a displayed image, and the disturbing sub-pixel unit of the first color is configured to emit light for display of a disturbing image (Li at Figs. 2, 5; ¶ [0031] discloses “The sub-pixel units are classified into first type of sub-pixel units for displaying an original image, such as the R, G and B sub-pixel units as shown in FIG. 2, and second type of sub-pixel units for displaying an interference image, such as the R′, G′ and B′ sub-pixel units as shown in FIG. 2, wherein, a pixel unit is composed of a plurality of adjacent first type of sub-pixel units and a plurality of adjacent second type of sub-pixel units”);
the first optical film sheet includes a first sub-optical-film unit provided correspondingly on the display sub-pixel unit of the first color configured to allow the transmission of light emitted by the display sub-pixel unit of the first color (Li at Figs. 2-3, 5-6, FPR film 302, 602) and a second sub-optical-film unit provided correspondingly on the display sub-pixel unit of the first color configured to allow transmission of light emitted by the disturbing sub-pixel unit of the first color (Li at Figs. 2-3, 5-6, second FPR film 304, 604), and 
the first sub-optical-film unit and the second sub-optical-film unit being arranged to allow polarization states of lights emitted from the first sub-optical-film unit and the second sub-optical-film unit to differ from each other (Li at ¶ [0032]; ¶ [0035] discloses “The FPR film array 4028 comprises first FPR films and a second FPR film, wherein the first FPR films 602 are in correspondence to the first type of sub-pixel units so as to convert the emitting light of the original image from the color filter substrate 402 into a polarized light in a first direction; and the second FPR film 604 is in correspondence to the second type of sub-pixel units so as to convert the emitting light of the interference image from the color filter substrate 402 into a polarized light in a second direction different from the first direction.”).
Li does not expressly disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light.
However, Huang (US 2014/0292839 A1, Published October 2, 2014) does disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light (Huang at Figs. 1, 3, in particular, polarized region 150 and non-polarized region 151 of second polarizer 15.  MPEP 2144.04(IV, VI) establishes that changes in configuration or rearrangement of parts are obvious).
Li discloses a base polarization film for a display device upon which the claimed invention is an improvement.  Huang discloses a comparable polarization film for a display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Li the teachings of Huang for the predictable result of forming a non-polarized pattern by opening a hole in the polarizer or by performing no polarization processing (Huang at ¶ [0028]).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  polarization states of lights for displaying two kinds of images differ from each other, the polarized light that forms the disturbing image is removed by a pair of glasses with polarizers, and the light that forms the displayed image is at least partially transmitted, so as to provide a user with a normal displayed image.

As to independent claim 13, claim 13 is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
05/17/2022